—Motion for writ of error coram nobis denied and motion to dismiss appeal granted. Memorandum: The motion for a writ of error coram nobis is denied. A writ of error coram nobis is the appropriate remedy for ineffective assistance of appellate counsel claims (see, People v Bachert, 69 NY2d 593). Defendant is proceeding pro se. Further, the motion to dismiss the appeal is granted. Defendant was granted poor person relief and permission to proceed pro se in 1985 but has not since that time taken any steps toward perfecting the appeal. Present — Pigott, Jr., P. J., Green, Hayes, Hurlbutt and Lawton, JJ.